Mr. Justice Aldrey
delivered the opinion of the court.
In this case the District Court of San Juan, Section 2, on March 9, 1911, decided in conformity with the demurrer to the complaint, that the latter did not state facts sufficient to constitute a cause of action, inasmuch as the action prosecuted had prescribed.
Some days later the plaintiff took an appeal from the judgment rendered in said case on March 9 of the current year, which judgment sustained the defendant’s demurrer; and it does not appear from the record filed in this court that said decision was entered as a judgment.
We have already decided in several cases, and lately in those of Jiménez v. Olmedo, 13 P. R., 296, December 13, 1907; Cintrón v. Figueroa, 13 P. R., 323, December 16, 1907; Rijos v. Peña et al., 13 P. R., 385, December 23, 1907; Bucaná River Irrigation Association v. Casalduc, 14 P. R., 108, February 17, 1908; Otero v. Estate of A. Monroig, 15 P. R., 122, February 23, 1909; Vega et al. v. Rodríguez et al., 17 P. R., 237, March 6, 1911; and The American Railroad Co. of Porto Rico v. Quiñones, 17 P. R., 247, March 10, 1911, that the decisions of the courts passing on demurrers do not terminate the case, and that, to have such effect, it is necessary that they be entered as judgments in order that this Supreme Court may take cognizance thereof on appeal.
*586For the reasons aforesaid the appeal should be dismissed.

Dismissed.

Chief Justice Hernández and Justices MacLeary, Wolf,, and del Toro concurred.